DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, 14-20 and 22-30, in the reply filed on 3/30/2021 is acknowledged.  The traversal is on the ground(s) that all the claims may be examined without serious burden.  This is not found persuasive because the claims present two separate inventions that are classified in two different areas, and a search for one wuld not necessarily result in art that would be useable for both.  As such, the standards for the rejection has been met, and applicants have not indicated specific reasons as to why there would be no burden. For example, if the inventions are obvious variants of each other, applicants should indicate that on the record..
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a stage on which a first substrate having the plurality of light emitting diode chips mounted on one surface is place”, as recited in claim 1 and similarly recited in claims 14 and 22. Applicants’ drawing do show the stage, however do not depict the first substrate having the LEDS mounted thereon, as recited in the claims.  Fig. 1 shows the stage 10, with no LEDs thereon, and then in figs 4-6, show the LEDs on a tape, being mounted to the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Dependent claims 2-8, 15-20 and 23-30 are rejected as being dependent on a rejected base claim. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicants’ specification fails to provide support for “a stage on which a first substrate having a plurality of light emitting diode chips mounted on one surface is placed”.  Applicants’ figures do not depict the LEDs on a substrate on a stage, and from applicants’ specification it is unclear how the stage interrelates with the other features with the first substrate disposed thereon.  Thus, one having ordinary skill in the art would not conclude that applicants’ had possession of the claimed invention as of their filing date, and as such, this rejection is proper. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 7, 8, 14-16, 22, 23, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent Application Publication No. 2008/0060750) in view of Kurosawa (U.S. Patent Application Publication No. 2005/0205204).

Regarding claim 1.
Wang discloses (Figs. 3-7): 
 A transfer apparatus for transferring a plurality of light emitting diode chips, comprising: 
a stage (202)on which a first substrate having the plurality of light emitting diode chips mounted on one surface is placed (Fig. 3, 206, see also applicants’ specification see page 9, lines 4-10 indicating that substrate may be a tape); 
a push pin module(450 including 452) for transferring the plurality of light emitting diode chips to the second substrate by pushing the other surface(top of chips 206/208) of the first substrate in a state that one surface of the first substrate and the second substrate are disposed to face each other(206 and 302 disposed face to face, see fig. 4.), wherein 

 the push pin module transfers the plurality of light emitting diode chips corresponding to each push pin of the plurality of push pin units to the second substrate at a time([0041]-[0042]). 
Wang does not disclose: 
a work table on which a second substrate to which the plurality of light emitting diode chips are to be transferred is placed; and 
Kurosawa discloses (fig. 12): 
a work table(20) on which a second substrate(w) to which the plurality of light emitting diode chips are to be transferred is placed; and 
Kurosawa’s table 20 provides the benefit of holding the substrate in place while the operation is performed.  IT would have been obvious to dispose the wafer of Wang on a work table as taught by Kurosawa for the obvious benefit of holding the substrate while the work is performed. Thus, the features of claim 1 would have been obvious to one having ordinary skill in the art. 

Regarding claim 2. 

The transfer apparatus of claim 1, wherein an arrangement interval between the plurality of light emitting diode chips mounted on one surface and an arrangement interval between circuit traces disposed on the second substrate are previously tuned.  (See Fig. 5, arrangement is tuned by placement of chips and pins, 208 and 452)


Regarding claim 7. 
Wang discloses: 
 The transfer apparatus of claim 1, wherein each of the plurality of push pin units includes a pressure control unit for maintaining a pressure between the light emitting diode chip and the second substrate to be a predetermined pressure.  (See [0041] pins may include springs)

Regarding claim 8. 
Wang discloses: 
The transfer apparatus of claim 7, wherein the pressure control unit includes at least one of a voice coil motor (VCM) and a spring. (See [0041] pins may include springs)


Regarding claim 14. A transfer apparatus for transferring a light emitting diode chip, comprising: 
a stage(202) on which a first substrate (250)having the light emitting diode chip (208)mounted on one surface is placed(208 on 250);
 a work table on which a second substrate(302) to which the light emitting diode chip is to be transferred is placed(208 transferred to 302); and 
a push pin module (450 and 452)for transferring the light emitting diode chip to the second substrate by pushing a portion corresponding to the light emitting diode chip from the other surface of the first substrate in a state that one surface of the first substrate and the second substrate (302)are disposed to face each other(See Fig. 4, 250 facing 302), wherein
the push pin module includes a pressure control unit for maintaining a pressure between the light emitting diode chip and the second substrate to be a predetermined pressure. (See [0041] pins may include springs) 
Wang does not disclose: 
a work table on which a second substrate to which the plurality of light emitting diode chips are to be transferred is placed; and 

a work table(20) on which a second substrate(w) to which the plurality of light emitting diode chips are to be transferred is placed; and 
Kurosawa’s table 20 provides the benefit of holding the substrate in place while the operation is performed.  IT would have been obvious to dispose the wafer of Wang on a work table as taught by Kurosawa for the obvious benefit of holding the substrate while the work is performed. Thus, the features of claim 14 would have been obvious to one having ordinary skill in the art. 

Regarding claim 15. 
Wang discloses: 
The transfer apparatus of claim 14, wherein the pressure control unit includes at least one of a voice coil motor (VCM) and a spring. (See [0041] pins may include springs)

Regarding claim 16.
Wang discloses: 
 The transfer apparatus of claim 14, wherein the push pin module includes a plurality of push pin units (See fig. 4, 452 push pins)each including a push pin for pushing the other 
 
Regarding claim 22
Wang discloses: 
A transfer apparatus for transferring a plurality of light emitting diode chips, comprising: 
a stage(202) on which a first substrate(250) having the light emitting diode chip(208) mounted on one surface is placed(250 on 202); 
a work table on which a second substrate(302) to which the light emitting diode chip (208)is to be transferred is placed;(208 to be transferred to 302) and
 a push pin module(452) for transferring the light emitting diode chip(208) to the second substrate (302)by pushing the other surface of the first substrate(250) in a state that one surface of the first substrate(250) and the second substrate(302) are disposed to face each other(See fig. 4, substrates facing each other 250 and 302), wherein 
the stage includes a main actuator for controlling movement of the stage to a standby position and a sub-actuator for controlling movement of the stage between pitches of 

Regarding claim 23. 
Wang discloses: 
The transfer apparatus of claim 22, wherein the main actuator includes any one of a linear motor, a servo motor, and a step motor. (See [0043]-[0049], describing an actuator for moving the Stage, would have been obvious to perform the movement using a motor to automate the movement.  Further, it has been held obvious to automate a process.  Thus, the features of claim 23 would have been obvious to one having ordinary skill in the art. ).

Regarding claim 27.
Wang discloses:  The transfer apparatus of claim 22, wherein the push pin module includes a plurality of push pin units each including a push pin for pushing the other surface of the first substrate. (See Fig. 4, 452 for pushing back of 250, there being a plurality of pins, 452.)




Regarding claim 30. Wang discloses:  The transfer apparatus of claim 29, wherein the pressure control unit includes at least one of a voice coil motor (VCM) and a spring. (See [0041] pins may include springs)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898